OPINION
PER CURIAM.
On appeal, the appellant raises the following issues:
(1) whether the evidence was sufficient to sustain his conviction for second degree murder;
(2) whether the trial judge erred in excluding a potential juror who was adamantly opposed to the death penalty;
(3) whether the prosecutor committed reversible error by his reference to photograph identification; and
(4) whether the trial judge erred by not granting a mistrial after the prosecutor’s opening statement that he represented the Commonwealth, as well as the defendant, a member of the Commonwealth.
We find that each allegation of error is without merit and affirm the judgment of sentence of the Court of Common Pleas of Allegheny County.